 In the Matter Of GENERAL CONTROLS COMPANYandINTERNATIONALASSOCIATION OF MACIIINISTS, PRECISION LODGE 1600Case No. 21-R-3097.-Decided March 7, 1946Doyle and Clecak,byMr.WilliamP. Clecak,of San Francisco,Calif., for the Company.Mr. E. R. White,of Los Angeles,Calif.,for the I. A. M.Mr. C. DeMontreville,of Los Angeles,Calif., andMr. R. L. Hall,of Burbank,Calif., for the I. B. E. W.Miss Judy Dunks,of Los Angeles, Calif., for the U. E.Mr. Phil E.Thompson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by International Association of Machin-ists,Precision Lodge 1600, herein called the I. A. M., alleging that aquestion affecting commerce had arisen concerning the represeiata-tion of employees of General Cpntrol^ Company, Glendale, Califor-nia, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before WilliamT.Whitsett, Trial Examiner. Said hearing was held at Los Angeles,California, on December 12, 1945.The Tri41 Examiner, grantedmotions to intervene, filed by International Brotherhood of ElectricalWorkers, Local Union B-11, A. F. L., herein called the I. Ii. E. W.,and United Electrical, Radio and Machine Workers, of America,C. I. 0., herein called the U. E. The Company, the I. A. M., theI.B. E. W., and the U. E. appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce, evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error, and are hereby affirmed.All parties were affordedan opportunity to, file briefs with the Board.,Upon the entire record in the case, the Board makes the following :66 N. L.R. B., No. 45.361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Controls Company is a California corporation engaged inthe design, manufacture,and sale ofautomatic pressure and temper-ature flow controls for use inthe heatingand air-conditioning indus-tries, at its plant located inGlendale, California.During the year1944, the Company purchased raw materials valued in excess of$500,000, of which approximately 75 percent was shipped from outsidethe State of California.During thesame period,finished productswere valued in excessof $1,000,000, of which approximately 55 per-cent was soldand shipped to purchasers outside the State of Cali-fornia.We find that the Companyis engagedin commerce within themeaning ofthe Act.IL THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Precision Lodge 1600, isa labor organization admitting to membership employees of theCompany.International Brotherhood of ElectricalWorkers, Local UnionB-11, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.United Electrical, Radio and Machine Workers of America, affili-ated with the Congress of Industrial Organizations, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the I. A. M., the U. E., orthe I. B. E. W. as the collective bargaining representative of any ofits employees.-A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the I. A. M. and the I. B. E. W. represent asubstantial number of employees in the unit each alleges to be appro-priate."We find that a question affecting commerce has arisen concerning'The Field Examiner reported that the I.A. M. submitted 166 membership authoriza-tions in an alleged appropriate unit consisting of 544 employees.The I.B. E. W. submitted two authorizations in an alleged appropriate unit consist-ing of three employees.The report also shows that the U.E. submitted 74 membership authorizations in thelarger unit.Inasmuch as we are directing an election,we will allow the U. E. to goon. ballot although this showing of interest is insubstantial. GENERAL CONTROLS COMPANY363the representation of employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THEDETERMINATION OF REPRESENTATIVESThe Company, the I. A. M., and the U. E. agree that all produc-tion and maintenance employees, excluding guards, office clericals,2and all supervisory employees3 with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute an appro-priate unit.The I. B. E. W. seeks a unit confined to maintenance andconstruction electricians, their apprentices and helpers.The Com-pany and the U. E. oppose separation of these employees from theproduction and maintenance unit.The I. A. M. does not object tosuch separation if the Board finds its criteria for recognition of craftunits is established.The evidence is clear that the construction and maintenance elec-tricians are a skilled, homogeneous, and functionally distinct craftgroup of employees, customarily represented by craft organizationsfor the purpose of collective bargaining.There is no collective bar-gaining history of these employees in any other unit.We are ofthe opinion that they may appropriately form a separate bargainingunit if they so desire.On the other hand, they may also functionas part of the residual production and maintenance unit.We shall,therefore, make no final determination with respect to the appropriateunit or units pending the outcome of the elections hereinafter directed.We shall direct that separate elections by secret ballot be heldamong the employees in each of the voting groups set forth below,who were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, and all supervisoryemployees, with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, subject to the limitations and additions setforth in the Direction.1.All employees of the Company classified as construction andmaintenance electricians, their apprentices and helpers.2.All remaining production and maintenance employees, excludingguards and office clericals.As indicated above, upon the results of the elections in the afore-2 TheCompany, theI.A.M., and the U. E. agree that this exclusion should be con-fined to employeescarried on the Company's regular"office clerical"pay roll.3 The Company, the I.A.M., and the U. E. agree and we find that all leadmen andworking leadmen,exceptfor leadmen in the assembly department, are not supervisoryemployeesand will be included.The recordclearly indicates the latter are super-visory,and we shall,accordingly,exclude the leadmen in the assembly department.0 364DECISIONSOF s \TONAL LABOR RELATIONS BOARDraeantioned,groups will depend, in part, our determination of theappropriate unit or gnits.DIRECTIONOF ELECTIONS,,By virtue of and pursuant to,,the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct and pursuant to Article III, Section, 9, of National LaborRelationsBoard Rules and Regulations-Series 3, asamended, itisherebyDIRECTEDthat, as part of the investigation to ascertain representa-tiyes for the purposes of collective bargaining with. General ControlsCompany, Glendale, California,electionsby secret ballot shall be con-ducted as early as ppsslble, but not,l tter than thirty (30) days fromthe date ofthis Direction of F,,lections, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingas agentfor the National Labor Relations; Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe groups of employees described below who were employed by theCompany,;at its Glendale, California, plant during the pay-roll periodimmediat}Ply preceding the date of this Direction of Elections, in-cluding employees who did not work during said pay-roll periodbecausethey were, ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresentthemselves in person at the polls, but excluding any whohave sincegpit or been discharged for cause and have not been re-hired or reinstated prior to the,date of the elections.1.The employees in the first voting group described in Section IV,above, to determine whether they desire to be represented by theInternationalBrotherhood of Electrical Workers, Local Union B-11,Lodge 1600, or by the United Electrical, Radio and Machine Workersof America, UE CIO, for, the, ,purposes of collective bargaining, orby none.2.The ,employeesin the sepond voting ,group described in SectionIV, above, to,determine whether, they desire to be represented byInternational Association of Machinists, Precision Lodge 1600, or byUnited Electrical, Radio and Machine Workers of America, C. I. 0.,for the ,purposeMR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Elections.